Name: Commission Regulation (EC) No 2812/2000 of 21 December 2000 amending Regulation (EC) No 2225/2000 fixing the olive yields and oil yields for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: farming systems;  Europe;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32000R2812Commission Regulation (EC) No 2812/2000 of 21 December 2000 amending Regulation (EC) No 2225/2000 fixing the olive yields and oil yields for the 1999/2000 marketing year Official Journal L 326 , 22/12/2000 P. 0024 - 0029Commission Regulation (EC) No 2812/2000of 21 December 2000amending Regulation (EC) No 2225/2000 fixing the olive yields and oil yields for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2702/1999(2), and in particular Article 5(11) thereof,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 19 thereof,Whereas:(1) Article 18 of Regulation (EEC) No 2261/84 provides that the olive yields and oil yields referred to in Article 5(7) of Regulation No 136/66/EEC are to be fixed by homogenous production zone on the basis of the figures supplied by producer Member States. The production zones were defined by Commission Regulation (EC) No 2138/97 of 30 October 1997 delimiting the homogeneous olive oil production zones(5), as last amended by Regulation (EC) No 2461/2000(6).(2) In point A (Italy) of the Annex to Commission Regulation (EC) No 2225/2000(7), as amended by Regulation (EC) No 2439/2000(8), the figures for the oil yields of the homogeneous production zones were omitted and should therefore be added. Furthermore, the Portuguese authorities have supplied new figures for their olive and oil yields and the relevant changes should therefore be made to point E (Portugal) of that Annex.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2225/2000 is hereby amended as follows:Points A (Italy) and E (Portugal) are replaced by those set out in the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 327, 21.12.1999, p. 7.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 297, 31.10.1997, p. 3.(6) OJ L 283, 9.11.2000, p. 14.(7) OJ L 253, 7.10.2000, p. 24.(8) OJ L 280, 4.11.2000, p. 38.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAA. ITALIA/ITALIEN/ITALIEN/ÃÃ ¤Ã Ã ÃÃ /ITALY/ITALIE/ITALIA/ITALIÃ /ITÃ LIA/ITALIA/ITALIEN>TABLE>E. PORTUGAL/PORTUGAL/PORTUGAL/Ã Ã Ã ¡Ã ¤Ã Ã Ã Ã ÃÃ /PORTUGAL/PORTUGAL/PORTOGALLO/PORTUGAL/PORTUGAL/PORTUGALI/PORTUGAL>TABLE>